USCA11 Case: 21-12422      Date Filed: 04/26/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12422
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ANDRE DUPREE COGDELL,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:99-cr-00208-PAS-1
                   ____________________
USCA11 Case: 21-12422               Date Filed: 04/26/2022       Page: 2 of 8




2                            Opinion of the Court                    21-12422


Before BRANCH, BRASHER, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Andre Cogdell, a federal prisoner proceeding pro se,1 ap-
peals the district court’s denial of his motion for compassionate re-
lease under 18 U.S.C. § 3582(c)(1)(A), and the district court’s denial
of Cogdell’s motion for reconsideration. No reversible error has
been shown; we affirm.
       In 1999, a jury found Cogdell guilty of conspiracy to possess
with intent to distribute cocaine (Count 1), possession of a firearm
during and in relation to a drug-trafficking offense (Count 2), and
guilty of possession of a firearm by a convicted felon (Count 3).
Based on Cogdell’s classification as a career offender, Cogdell’s
guidelines range was calculated as 360 months’ to life imprison-
ment. Cogdell’s offense in Count 2 also carried a mandatory con-
secutive 5-year sentence. The sentencing court imposed a total
sentence of 420 months’ imprisonment.
        Cogdell’s sentence was affirmed on direct appeal. The dis-
trict court later denied Cogdell’s motions for post-judgment relief,
including Cogdell’s motions for a reduced sentence based on
amendments to the Sentencing Guidelines.



1 We read liberally briefs filed by pro se litigants.
                                                   See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008). We also construe liberally pro se pleadings. See
Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
USCA11 Case: 21-12422               Date Filed: 04/26/2022         Page: 3 of 8




21-12422                     Opinion of the Court                             3

        In 2020, Cogdell moved pro se for compassionate release un-
der section 3582(c)(1)(A), as amended by the First Step Act. 2 Cog-
dell first argued that the district court -- in ruling on a prisoner-filed
motion for compassionate release -- was not limited by the catego-
ries of “extraordinary and compelling reasons” identified in the
commentary to U.S.S.G. § 1B1.13. Cogdell asserted instead that
district courts had authority to reduce “fundamentally unfair sen-
tences” on a case-by-case basis.
       In his motion, Cogdell identified two circumstances that he
said constituted “extraordinary and compelling reasons” warrant-
ing a sentence reduction. First, Cogdell said his age (54) and med-
ical conditions (high blood pressure and a history of nasal and sinus
problems) put him at increased risk of serious illness if he were to
contract COVID-19. Cogdell also alleged that the conditions in his
prison facility prevented him from taking effective precautions
against infection.
         Second, Cogdell pointed to changes made in the law and to
the Sentencing Guidelines since he was sentenced in 1999. Cogdell
said -- if he were sentenced under the current guidelines -- his guide-
lines range would be lowered to 262 to 327 months. Cogdell ar-
gued that these changes in the law constituted “extraordinary and
compelling reasons” warranting a reduced sentence under the
“catch-all” provision in U.S.S.G. § 1B1.13 Application Note 1(D).
Cogdell also asserted that he presented no danger to the safety of

2   First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
USCA11 Case: 21-12422         Date Filed: 04/26/2022     Page: 4 of 8




4                       Opinion of the Court                 21-12422

others and that the 18 U.S.C. § 3553(a) factors weighed in favor of
a reduced sentence.
       The district court denied Cogdell’s motion for compassion-
ate release. The district court first determined that Cogdell’s med-
ical conditions and the risk of contracting COVID-19 did not rise to
the level of an “extraordinary and compelling reason” warranting
a reduced sentence.
       Next, the district court agreed with Cogdell’s assertion that
the district court had discretion to consider whether other reasons
warranted relief under Application Note 1(D). The district court,
however, declined to exercise that discretion because the district
court had already considered and rejected Cogdell’s change-of-law
arguments when it denied Cogdell’s earlier-filed motions for a re-
duced sentence.
       The district court later denied Cogdell’s motion for recon-
sideration. Among other things, the district court acknowledged -
- based on our intervening decision in United States v. Bryant, 996
F.3d 1243 (11th Cir. 2021) -- that it had no discretion to consider
Cogdell’s change-of-law arguments under Application Note 1(D).
        We review de novo a determination about a defendant’s el-
igibility for a sentence reduction under section 3582(c). See Bryant,
996 F.3d at 1251. After eligibility is established, we review for abuse
of discretion the district court’s decision about whether to grant or
deny an eligible defendant compassionate release under section
3582(c)(1)(A). See id.
USCA11 Case: 21-12422        Date Filed: 04/26/2022     Page: 5 of 8




21-12422               Opinion of the Court                        5

       District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted under sec-
tion 3582(c). See 18 U.S.C. § 3582(c); United States v. Jones, 962
F.3d 1290, 1297 (11th Cir. 2020). As amended by the First Step Act,
section 3582(c)(1)(A) authorizes a district court to modify a term of
imprisonment under these circumstances:
              [T]he court . . . may reduce the term of impris-
      onment . . . after considering the factors set forth in
      section 3553(a) to the extent that they are appliable, if
      it finds . . . extraordinary and compelling reasons war-
      rant such a reduction . . . and that such a reduction is
      consistent with applicable policy statements issued by
      the Sentencing Commission.

      18 U.S.C. § 3582(c)(1)(A)(i).
       The policy statements applicable to section 3582(c)(1)(A) are
found in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13; Bryant, 996 F.3d
at 1247. The commentary to section 1B1.13 identifies four catego-
ries that might constitute “extraordinary and compelling reasons”
warranting a reduced sentence. See U.S.S.G. § 1B1.13 comment.
(n.1).
       Pertinent to this appeal, Application Note 1(D) provides that
a prisoner may be eligible for a sentence reduction if, “[a]s deter-
mined by the Director of the Bureau of Prisons, there exists in the
defendant’s case an extraordinary and compelling reason other
USCA11 Case: 21-12422            Date Filed: 04/26/2022        Page: 6 of 8




6                         Opinion of the Court                     21-12422

than, or in combination with, the reasons described” in the first
three categories. Id. § 1B1.13 comment. (n.1(D)).
        On appeal, Cogdell raises three arguments:3 (1) that our de-
cision in Bryant was wrongly decided; (2) that the district court
abused its discretion in failing to consider whether Cogdell’s
change-of-law argument constituted an “extraordinary and com-
pelling reason” under Application Note 1(D); and (3) that the dis-
trict court abused its discretion by failing to consider the section
3553(a) factors, including the need to avoid unwarranted sentenc-
ing disparities.
        We reject Cogdell’s first argument based on our prior-panel-
precedent rule. Under our prior-panel-precedent rule, “a prior
panel’s holding is binding on all subsequent panels unless and until
it is overruled or undermined to the point of abrogation by the Su-
preme Court or by this [C]ourt sitting en banc.” United States v.
Archer, 531 F.3d 1347, 1352 (11th Cir. 2008). A subsequent panel
“cannot overrule a prior one’s holding even [if] convinced it is
wrong.” United States v. Steele, 147 F.3d 1316, 1317-18 (11th Cir.
1998) (en banc). Bryant has neither been overruled nor abrogated
and thus remains binding precedent; we will not address Cogdell’s
arguments about the correctness of that decision.


3 Cogdell raises no challenge to the district court’s determination that Cog-
dell’s medical conditions and the COVID-19 pandemic constituted no “ex-
traordinary and compelling reason” warranting relief; that issue is not before
us on appeal.
USCA11 Case: 21-12422         Date Filed: 04/26/2022      Page: 7 of 8




21-12422                Opinion of the Court                          7

       Cogdell’s second argument is foreclosed by our binding de-
cision in Bryant. In Bryant, we concluded that section 1B1.13 re-
mains the applicable policy statement for all motions filed under
section 3582(c)(1)(A), including those filed by prisoners. 996 F.3d
at 1247-48, 1262. We also said expressly that “Application Note
1(D) does not grant discretion to courts to develop ‘other reasons’
that might justify a reduction in a defendant’s sentence.” Id. at
1248. Given our decision in Bryant, the district court committed
no error in declining to address Cogdell’s argument that changes in
the law constituted “extraordinary and compelling reasons” under
Application Note 1(D).
       We also reject Cogdell’s assertion that the district court
erred in failing to consider the section 3553(a) factors. A district
court may reduce a defendant’s term of imprisonment under sec-
tion 3582(c)(1)(A) only if each of these three conditions is met: “(1)
the § 3553(a) sentencing factors favor doing so, (2) there are ‘ex-
traordinary and compelling reasons’ for doing so, and . . . (3) doing
so wouldn’t endanger any person or the community within the
meaning of § 1B1.13’s policy statement.” See United States v.
Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021). If the district court
determines that the movant fails to satisfy one of these three con-
ditions, the movant is ineligible for relief; and the district court may
deny compassionate release without addressing the remaining con-
ditions. Id. at 1237-38, 1240. Because Cogdell failed to demonstrate
one of the three necessary conditions -- “extraordinary and compel-
ling reasons” -- the district court committed no error in denying
USCA11 Case: 21-12422      Date Filed: 04/26/2022   Page: 8 of 8




8                     Opinion of the Court              21-12422

Cogdell compassionate release without addressing the section
3553(a) factors. See id.
       We affirm the district court’s denial of compassionate re-
lease and the denial of Cogdell’s motion for reconsideration.
      AFFIRMED.